          Case 2:19-cv-09034-CBM-KS Document 28 Filed 01/13/20 Page 1 of 2 Page ID #:117




                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8                      UNITED STATES DISTRICT COURT
                  9                     CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11 William Ryan Key,Peter Michael       CASE NO. 2:19-cv-09034-CBM-KS
                    Mosely, Longineu Warren Parsons, and
                 12 Sean Michael Wellman-Mackin,         Honorable Consuelo B. Marshall
                 13             Plaintiffs,                         ORDER GRANTING
                                                           TIPULATI N TO EXTEND TIME TO
                 14        v.                             RESPOND TO INITIAL COMPI   T
                 15 Jarad A. Higgins p/k/a Juice WRLD,                                      ~ ~~
                    Danny Lee Snodgrass Jr. p/k/a Taz        Complaint Served:      Nov. 18, 2019
                 16 Taylor, Nicholas Mira, B1VIG Rights      Current Response Date: Jan. 13, 2020
                    Management(US)_LLC d/b/a BMG             New Response Date:     Feb. 4, 2020
                 17 Platinum Songs(US), Taz Tayfor
                    Beats, LLC Artist 101 Publishing
                 18 Group, Nic~ Mira Publishing, Electric
                    Feel Music, Kobalt Music Services
                 19 America, Inc., Songs of Universal, Inc.,
                    Grade A Productions, LLC, and
                 20 Interscope Records,
                 21              Defendants.
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   KnUPP LLP
1 1758735.1
Case 2:19-cv-09034-CBM-KS Document 28 Filed 01/13/20 Page 2 of 2 Page ID #:118




     1         The Court, having considered the Stipulation To Extend Time to Respond to
     2 the Complaint entered into by and between Plaintiffs William Ryan Key, Peter
     3   Michael Mosely, Longineu Warren Parsons, and Sean Michael Wellman-Mackin
     4 and Defendant BMG Rights Management (US) LLC, through their respective
     5 counsel of record, and the Court having approved of the Stipulation for.good cause
     6 shown,
     7
     8
     9        IT IS HEREBY ORDERED:
    10
    11         The time for Defendant BMG Rights Management(US)LLC to answer, move
    12 against, or otherwise respond to the Complaint is extended until February 4, 2020.
    13
    14   Dated: l    /~      ,2020
                                                  Honorable Consuelo B. Marshall
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28                                          2
